Citation Nr: 0606315	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in January 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As required in the Board's January 2004 remand, the veteran 
was scheduled for VA examinations in February 2004, February 
2005 and March 2005.  The claims file is documented to show 
that the veteran failed to show at all of these examinations.  
However, it appears from the VA reports that the examination 
notice letters were sent to a different address (on Summit 
Park Circle) than the veteran's last know address of record 
(on Gilbow Avenue).  

The record also shows that the RO noted that the examination 
notices were sent to a different address, and documentation 
in the file show that the RO was to attempt to obtain copies 
of the actual examination notice letters to determine which 
address they were actually sent to.  

At this point the Board notes that there does not appear to 
be any communication from the veteran himself showing that 
the veteran has an address other than the one on Gilbow 
Avenue.  It is not clear where the Summit Park Circle address 
came from.  

Further, in August 2005, the RO spoke with the veteran's 
mother who said that the veteran was in the process of moving 
and stated that all correspondence should be sent to her 
address because she did not yet know his new address.  
However there is no indication in the claims file that any 
correspondence was sent to her and future correspondence was 
still sent to Summit Park Circle address.  

Again, there does not appear to be any communication in the 
file from the veteran indicating that he has an address other 
than the one he used in filing his claim, his notice of 
disagreement, and his substantive appeal.  Therefore, the 
Board must conclude that the examination notice letters were 
sent to an incorrect address.  This is not a case where a 
notice letter was sent to the veteran's last address of 
record and then returned by the Postal Service.  Rather, 
there is nothing to show that any examination notice was ever 
sent to the last address of record.  The examination notice 
was simply sent to a different address with no explanation as 
to the reasons for using a different address.  Under the 
particular circumstances of this case, the Board believes 
that further action is necessary as it does not appear that 
VA has attempted to notify the veteran of the examination at 
his address of record (on Gilbow Circle).  

Further, the power of attorney for the veteran's purported 
representative, Texas Veterans Commission, does not appear to 
be in the claims file.  Clarification in this regard is 
appropriate in view of the need to return the file to the RO 
for the reasons set forth above. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Texas 
Veterans Commission and properly document 
that organization's representation of the 
veteran in the claims file.  Assuming 
that the Texas Veterans Commission is the 
appointed representative, the RO should 
request that organization to clarify the 
veteran's current address. 

2.  After completion of the above, the RO 
should schedule the veteran for a 
comprehensive VA examination by a 
psychiatrist with instructions that the 
examination notice should be sent to the 
veteran's last know address of record (on 
Gilbow Circle) or to any more current 
address which is discovered as a result 
of the actions set forth in the above 
paragraph number 1.

With regard to the scheduled examination, 
the claims folder is to be made available 
to the examiner for review in connection 
with the examination.  All tests deemed 
necessary by the examiner are to be 
performed.  All psychiatric diagnoses 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, the examiner should 
specifically express an opinion as to the 
date of onset and etiology of any current 
acquired psychiatric disorder.  
Specifically, the examiner should address 
the nature of any current acquired 
psychiatric disability and offer an 
opinion as to whether any such current 
acquired psychiatric disability is 
related to any symptoms noted during 
service or within one year of discharge 
from service.

3.  After completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


